Citation Nr: 1108962	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1943 through March 1946, and February 1947 through November 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of an October 2009 Board decision, the Board remanded the Veteran's claim to obtain a VA examination and opinion regarding the medical likelihood that the Veteran's Parkinson's disease was related to his time spent on active duty.  This development has been completed and the case is once again properly before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has Parkinson's disease.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in November 2006, prior to the initial adjudication of his claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the RO has obtained the Veteran's service treatment records (STRs), VA and private medical records, and provided an examination in furtherance of his claim.  A VA examination with respect to the issue on appeal was obtained in March 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as the examination was predicated on a reading of the STRs and medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including the Veteran's contentions regarding the onset of his Parkinson's disease.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Law and Analysis

The Veteran contends that his currently diagnosed Parkinson's disease is traceable to his military service, asserting that his exposure to carbon tetrachloride in service could have been the cause of his later diagnosed Parkinson's disease.  He also noted that he has experienced tremors throughout the years. 

The service treatment records (STR's) do not include a diagnosis of Parkinson's disease, and March 1946, February 1947, and November 1949 in-service medical examinations all reflected a normal neurological evaluation.  An entry dated in 1948 reflected a diagnosis of mild anxiety reaction manifested by tremor of the extended finger and insomnia; stress not determined.  A January 1949 entry again revealed nervousness,  c/u (cause unknown).

Progress notes from BJC Medical Group, contain an August 1999 entry by M.F., M.D. diagnosing the Veteran with weakness, malaise, and tremor, with Dr. F. stating that he suspected the Veteran's symptoms were the result of beta blocker withdrawal and/or anxiety disorder.  A March 2000 entry by Dr. F. diagnosed the Veteran with an essential tremor, and in a June 2002 entry, Dr. F. again reported tremors and explained that they were likely due to beta blocker withdrawal but should improve.

At a June 2006 consultation by D.R., M.D., of Missouri Baptist Medical Center noted that the Veteran carried a diagnosis of tremor, which has occurred on the order of 40 years and involved both hands equally.  At the time of this 2006 consultation, the Veteran and his wife reported that he experienced general slowness over the past year, rigidity, and problems with word finding.  On examination, Dr. R. found that the Veteran presented with a slowness of gait and speech with mild cogwheeling about the wrist with fine finger movements and rapid alternating movements with tremors, and a fine postural tremor which abated with rest.  Dr. R. noted that the tremors were complicated by a likely underlying essential tremor.  After examining the Veteran,  Dr. R. opined that the Veteran's constellation of symptoms was concerning for early Parkinson 's disease.

Outpatient treatment records from the St. Louis VA medical center (VAMC) contain an October 2006 psychology entry noting that from a neuropsychological standpoint, it appeared most likely that the Veteran was experiencing some mild cognitive impairment (e.g. verbal fluency) possibly related to his recently diagnosed Parkinson's disease, as well as significant interference in cognitive performance from presently diagnosed anxiety and depressive conditions (e.g. variability in memory performance).  However, the psychologist stated that the formal medical etiology for observed cognitive limitations would be deferred to the Veteran's medical providers.
Records from Missouri Baptist Medical Center dated in 2007 contain a Carotid Arterial Sonography which showed evidence of bilateral minimal carotid arterial disease, and an Echocardiogram indicated a transient ischemic attack.

In March 2010 the Veteran was afforded a VA neurological examination, by J.G., M.D.  At this examination, the Veteran reported that he was diagnosed with possible Parkinson's disease about five or six years ago by his personal physician who referred him to Dr. R. of Baptist Medical Center.  The Veteran reported that he was on medication for his Parkinson's disease, and also noted that he had numerous strokes and had received Plavix for these transient ischemic attacks.  The Veteran reported that he had some lapses in his ability to function at times and had some speech difficulties.  Dr. G. noted that the Veteran had some consequences from his mini strokes (transient ischemic attacks), including tremors, which were not resting in nature, but related to activity.  Dr. G. noted that the Veteran was on numerous medications, including medication for his blood pressure, and an anti-depressant.  On examination, the VA examiner stated that the Veteran was able to stand and walk using a straight cane.  Dr. G. noted that the Veteran had a wide-based gait, and did not have a typical festinating gait seen in Parkinson's disease.  Dr. G. found no evidence of mask facies, and reported that the Veteran did not have a resting tremor, but he did have an intention tremor.  Dr. G. reported that when doing finger to nose activity the Veteran showed difficulty with shakiness on terminal contact suggesting a dysmetria, and also had difficulty tracking with his eyes on examination of visual functions.  Although Dr. G. gave an impression of Parkinson's disease, he stated that this diagnosis was only by history, and he also noted that the Veteran had possible multiple transient ischemic attacks.

In terms of whether the Veteran's Parkinson's disease was traceable to military service, the VA examiner, Dr. G. noted that after reviewing the record, including the in-service 1948 entry noting a hand tremor, and examining the Veteran, there was no correlation between the past events of his military service and his current situation.  Dr. G. explained that the findings shown on examination, (which included an intention tremor), were not related to the Veteran's military service, despite the in-service entry from April 1948 which dealt with some sort of hand shaking that was not clearly defined, certainly as Parkinson's disease.  Further, Dr. G. stated that it was unlikely that the Veteran even had Parkinson's disease.  He noted that the Veteran did not display evidence of significant Parkinson's symptomatology, explaining that the Veteran did not have a resting tremor, but instead had an intention tremor.  Dr. G. noted that the intention tremor might be related to multiple cerebral vascular accidents (CVA's) or at least small rind's which are residual neurologic defects resulting from multiple small emboli.  In sum, Dr. G. stated that there was no correlation between the Veteran's current intention tremors, or any other current symptom found on examination and his military service, which was more than 60 years ago; and also noted that the Veteran did not display Parkinson's symptomatology.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including paralysis agitans (or Parkinson's disease), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Initially, the Board observes that there is no evidence that the Veteran exhibited symptoms of Parkinson's disease within one year of discharge.  The first diagnosis of possible Parkinson's disease is not until June 2006, decades after the Veteran's discharge from service, when Dr. R. opined that the Veteran's constellation of symptoms was concerning for early Parkinson 's disease.  Therefore, service connection is not warranted on a presumptive basis.

With respect to direct service connection, throughout the pendency of the appeal, no physician has rendered a definitive diagnosis of Parkinson's disease.  Specifically, the most recent March 2010 VA examiner, Dr. G., reported that after examining the Veteran and reviewing his medical history, there was no evidence of significant Parkinson's symptomatology.  Instead, Dr. G. opined that it was more likely that the Veteran had cerebral vascular disease.  He explained that the Veteran did not have a resting tremor (the type of tremor found in patients with Parkinson's disease), but instead had an intention tremor (occurs during voluntary movement) which may be related to multiple cerebral vascular accidents or at least small rind's-a residual neurologic defect resulting from multiple small emboli.  Dr. G.'s assessment that the Veteran's activity related tremors are a consequence of multiple CVA's is supported by medical records from Missouri Baptist Medical Center dated in 2007 which contain an Echocardiogram indicating a transient ischemic attack.

In fact, although Dr. R. in a 2006 examination reported that the Veteran's constellation of symptoms was "concerning for" Parkinson's disease, he did not specifically diagnose the Veteran with Parkinson's disease.  Dr. R.'s statement only shows that Parkinson's disease was a possibility to explain the Veteran's symptoms.  As such, the Board finds Dr. R.'s opinion too speculative to establish a diagnosis because it only addresses the possibility that the Veteran's suffers from Parkinson's disease.  In this regard, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value).  Therefore, because of the speculative nature of Dr. R.'s 2006 opinion, the Board finds that it is entitled to less probative value than Dr. G.'s 2010 opinion, where Dr. G. provided a thorough rationale for his conclusion that it was unlikely that the Veteran had Parkinson's disease.  Dr. G. reasoned that the Veteran did not have a festinating gait typical of Parkinson's disease, nor did he show evidence of mask facies or resting tremors (the type of tremors experienced by Parkinson's patients).  Instead, Dr. G. found that the Veteran suffered from intentional tremors (related to activity) which he attributed to the Veteran's multiple CVA's.  In fact, Dr. R.'s 2006 examination findings tend to support Dr. G.'s analysis in that Dr. R. found evidence of rapid alternating movements with tremors, and a fine postural tremor, but reported that the Veteran's tremor abated with rest.

The Board acknowledges that the Veteran has experienced tremors at various points throughout his life; however, the causes of his tremors have not been attributed to Parkinson's disease.  Instead, his tremors have been found to be the result of anxiety, beta blocker medications, an essential tremor and cerebral vascular disease.  See January 2005 PTSD examination noting trembling hands due to anxiety, Progress notes by M.F., M.D., dated from 1999 to 2002, and a March 2010 VA examination.

In summary, the preponderance of the evidence does not show a diagnosis of Parkinson's disease.  Despite entries noting a past medical history of Parkinson's disease (see May 2007 hospital admission from Missouri Baptist Medical Center), and Dr. R.'s statement that the Veteran's symptoms were concerning for early Parkinson's disease, throughout the pendency of the appeal, no medical examiner has definitively diagnosed the Veteran with Parkinson's disease.  Without a diagnosis of the disability for which benefits are being claimed, service connection is not warranted.  
Even if, arguendo, the Veteran was diagnosed with Parkinson's disease, there is no medical evidence of record attributing this disease to his period of active duty service.  Although the service treatment records contain an entry dated in 1948 noting a tremor of the extended finger, this in-service tremor was linked at the time to a diagnosis of mild anxiety reaction (see April 1948 entry), not to Parkinson's disease.  Further, the March 2010 VA examiner Dr. G., stated that despite the in-service finding of a hand shaking issue, this in-service tremor did not represent an early symptom of Parkinson's disease.  Dr. G. concluded that there was no correlation between the past events of the Veteran's military service, and his current medical problems.  Instead, as noted above, the VA examiner attributed the Veteran's current medical symptomatology which included an intention tremor to cerebral vascular disease.  

In conclusion, the salient point to make is that there is not sufficiently probative medical evidence reflecting a diagnosis of Parkinson's disease.  Further, even assuming, arguendo, a diagnosis of Parkinson's, there is no medical evidence of record showing a nexus between any injury, event, symptom or complaint noted in service, and Parkinson's disease.

The Board acknowledges the Veteran's statements as to the etiology of his Parkinson's disease.  Laypersons are competent to speak to symptomology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent and probative evidence of a diagnosis of Parkinson's disease, the Veteran is not entitled to service connection on a direct basis.  The preponderance of the evidence is against this claim.






ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


